Reasons for Allowance
1. 	The following is an examiner’s statement of reasons for allowance: 
The Examiner was reversed by the Patent Trial and Appeal Board on 10/13/20. 
The best U.S. prior art Andreasson et al (2004/0046020) teaches a dispensing unit, scanning, unique RFID tag, verifying user identification information, and decoding the unique identifier. However, the best U.S. prior art lacks the limitations of updating the digital chain of custody and providing a shielded enclosure having an interior space and lockable door, wherein the shielded enclosure is configured to attenuate RID signals. The limitations lacking in the prior art, in combination with the other limitations clearly claimed in the application, are novel and unobvious.
The best NPL Gamaleldin (RFID in retail stores and B2B supply chains --- a survey and an advisory expert system development for investors) teaches RFID tags, identifiers, and codes. However, the best U.S. prior art lacks the limitations of decoding the unique identifier, updating the digital chain of custody and providing a shielded enclosure having an interior space and lockable door, wherein the shielded enclosure is configured to attenuate RID signals. The limitations lacking in the prior art, in combination with the other limitations clearly claimed in the application, are novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fawaad Haider whose telephone number is 571-272-7178.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                                                                                                                                                                                                                              
/Fawaad Haider/
Examiner, Art Unit 3687